O’Hara, Dep. Att’y-Gen.,
We acknowledge receipt of the request of the State Council of Education to be advised on the following question: In proceedings for annexation of part of a township to a third class city, is the approval of the State Council of Education a prerequisite to a decree of annexation?
The Act of April 28, 1903, P. L. 332, is an act “for the annexation of any city, borough, township, or part of a township, to a contiguous city, and providing for the indebtedness of the same.”
The Act of July 11, 1923, P. L. 1047, is an act “providing a method of annexation of boroughs, townships, or parts of townships, to cities of the third class; regulating the proceedings pertaining thereto; and repealing inconsistent legislation.”
Section 10 of that act expressly repeals, so far as it relates to annexations to third class cities, the Act of April 28, 1903, P. L. 332, supra.
The Act of May 31, 1923, P. L. 473, is an act “authorizing the annexation to cities of the second class of portions of townships not exceeding one hundred acres in area and totally surrounded by said cities; and providing for the division of the assets and liabilities of said townships,” and by section 4 of that act, all acts and portions of acts conflicting with the provisions of this act are repealed.
The Act of April 7, 1927, P. L. 161, is an act “to amend section five of the act, approved the twenty-eighth day of April, one thousand nine hundred and three (Pamphlet Laws, three hundred and thirty-two), entitled ‘An act for the annexation of any city, borough, township, or part of a township, to a *11contiguous city, and providing for the indebtedness of the same,’ by requiring' approval by the State Council of Education as a prerequisite to the annexation of part of a township to a contiguous city.”
The title of the Act of 1927, P. L. 161, supra,, gives no notice of an intention to amend the Act of 1923, P. L. 1047, supra,, and only undertakes to amend section 5 of the Act of 1903.
The Act of 1903, supra, is not in effect as to third class cities, and it follows that no amendment thereof or supplement thereto can affect proceedings for annexation to cities of the third class. If it were the legislative intention to affect proceedings for annexation to cities of the third class, notice to that effect would have to be given in the title to the Act of 1927.
Article hi, section 3, of the Constitution provides: “No bill, except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title.”
The Act of May 31, 1923, P. L. 473,-supra, also provides a new procedure for the annexation by cities of the second class of portions of a township not exceeding 100 acres in area and which are totally surrounded by said city, and no reference is made in the Act of 1927, P. L. 161, supra.
We are of opinion, and so advise, that the consent of the State Council of Education is not a prerequisite to a decree for annexation to cities of the third class, and is not necessary where cities of the second class annex by ordinance portions of townships not exceeding 100 acres in area and totally surrounded by the annexing city. Prom C. P. Addams, Harrisburg, Pa.